DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 11 and 19 - 201 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
Independent claim 1 is directed to a method (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of “deforming a generic patient model to fit to the surface data of the patient,” “extracting one or more values for each of one or more features from the deformed generic patient model,” “estimating a weight of the patient,” and “dosing the patient based on the weight.” Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards “capturing, with a sensor, an outer surface of a patient, the surface data being from the capturing of the outer surface of the patient.” The claim further requires that the “estimating” step is performed “by input of the one or more values for the one or more features to a machine-learned regressor.” 
With regard to Step 2A: Prong 2, the additional limitation of the claim directed towards capturing surface data is a routine step of data-gathering that comprises mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The additional limitations of the claim directed towards a machine-learned regressor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitation of the claim directed towards capturing surface data is a routine step of data-gathering that comprises mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. The additional limitations of the claim directed towards a machine-learned regressor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. Therefore, when considered separately and in combination, the additional limitations of the claim do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claims 2 - 3 recite additional elements directed towards the surface data being captured by using a depth sensor or camera. These additional elements merely modify the data-gathering step to link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the surface data are acquired by using a depth sensor or camera). Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claim 4 recites additional elements directed towards the generic patient model comprising a statistical shape model. These additional elements merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the generic patient model comprises a statistical shape model). Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.
Dependent claims 5 - 8 recite details of the judicial exceptions identified in claim 1, and are also capable of being practically performed in the mind or with the use of basic physical aids. The claims are therefore further directed towards judicial exceptions themselves and do not include any further additional elements.
Dependent claims 10 - 11 recite additional elements directed towards the machine-learned regressor. The additional limitations simply further specify how a computer is used as a tool to perform the abstract ideas. Therefore, the additional limitations of the claims, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claims, as a whole, amounting to significantly more than the judicial exceptions.

Independent claim 19 is directed to a method (Step 1). With regard to Step 2A: Prong 1, the claim is considered to be directed towards abstracts idea in the form of mental processes because it recites steps of “deforming a generic patient model to fit to the outer surface of the patient,” “extracting a shape feature value from the deformed generic patient model,” and “estimating a body weight of the patient through regression from the shape feature value.” Each of these steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing recited in the claim precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B).  
The claim recites additional elements directed towards “capturing, with a sensor, an outer surface of a patient.” 
With regard to Step 2A: Prong 2, the additional limitation of the claim directed towards capturing surface data is a routine step of data-gathering that comprises mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. Therefore, the additional limitation of the claim does not integrate the judicial exceptions into a practical application.
	With regard to Step 2B, as explained above, the additional limitations of the claim directed towards capturing surface data is a routine step of data-gathering that comprises mere extra-solution activity that would be required in any form of data processing to implement the judicial exceptions. Therefore, the additional limitation of the claim does not result in the claim, as a whole, amounting to significantly more than the judicial exception.
Dependent claim 20 recites additional elements directed towards the “estimating” step being performed “with a machine-learned regressor.” The claim further requires “dosing the patient where an amount of a dose is based on the estimated body weight.” The additional limitations of the claim directed towards a machine-learned regressor comprise no more than instructions to implement the judicial exceptions on a computer, or merely use a computer as a tool to perform the judicial exceptions. The additional limitations of the claim directed towards ‘dosing the patient’ read on a mental step, and are therefore further directed towards a judicial exception. Therefore, the additional limitations of the claim, when considered separately and in combination, do not integrate the judicial exceptions into a practical application, or result in the claim, as a whole, amounting to significantly more than the judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 5, 7, 10 - 12, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al (US 2016/0262714, hereinafter “Krauss”) in view of  Singh et al. (“DARWIN: Deformable Patient Avatar Representation with Deep Image Network.” MICCAI 2017, Part II, LNCS 10434, pp. 497–504, 2017, of record from IDS dated 2/25/2019, hereinafter “Singh”), and Barrett et al. (US 2016/0253798, hereinafter “Barrett”).
Regarding claim 1, Krauss shows a method for patient weight estimation from surface data in a medical imaging system, the method comprising: 
capturing, with a sensor (optical sensor, [0064]; three-dimensional camera 18, [0099] and fig. 1), an outer surface of a patient (body surface of the patient, [0065] - [0066]; depth information with respect to the three-dimensional surface structure of the patient, [0104]), the surface data being from the capturing of the outer surface of the patient; 
using a model to fit to the surface data of the patient (“extracts the three-dimensional surface of the patient from image B in that it transfers the depth information into a three-dimensional surface model M,” [0106] and fig. 2);
extracting a value for a feature from the model (height, distance, [0106]); 
estimating a weight of the patient (weight of the patient 3 is determined assuming a density for the patient's body, [0106]); and
dosing (dose-reducing tube current profile, [0056]; [0083]) the patient based on the weight (refer to [0107] - [0113] for an explanation of how the patient weight is used to select a reference dataset to determine X-ray attenuation distributions as the basis for executing an automatic dose control system for determining a dose-reducing tube current profile).   

Krauss fails to show that using the model to fit to the surface data comprises deforming a generic patient model. Krauss further fails to show that the estimation of the weight is by input of the value to a machine-learned regressor.
Singh discloses a technical approach to robustly estimate a detailed patient body surface mesh (abstract). Singh teaches using a model to fit to surface data by deforming a generic patient model (“DARWIN estimates the patient mesh from a single snapshot from a range imaging device … learned patient centric deformable mesh model to fit to the 3D measurements of the patient surface…,” pg. 498, Section 2; SCAPE model, pg. 500, section 2.2). 
Barrett discloses image analysis for predicting body weight. Barrett teaches estimation of weight by input of a value to a machine-learned regressor (“determines a body weight prediction of the human using a regression model based on feature point measurements calculated from the image,” [0034]; neural network, [0042]; “body weight prediction model using a three-layers feed-forward artificial neural network … machine learning …,” [0052]; linear regression methods, [0062]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Krauss to have using the model to fit to the surface data comprise deforming a generic patient model, as taught by Singh, in order to robustly estimate the body model under clothing cover, as suggested by Singh (abstract; conclusion). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krauss and Singh to have the estimation of the weight be by input of the value to a machine-learned regressor, as taught by Barrett, in order to provide an alternative or additional weight estimate, to thereby improve the accuracy of the estimate or to provide validation thereof. 

Regarding claims 2 - 3, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. Krauss further shows that the sensor is a depth sensor (optical sensor, [0064]; three-dimensional camera 18, [0099] and fig. 1) in the form of a camera, where the surface data is based on optical measurements.

Regarding claim 4, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. The combined invention of the prior art further provides that the model is a statistical shape model (Singh: SCAPE model, pg. 500, section 2.2). Examiner notes that applicant discloses that the SCAPE model is used in the instant invention ([0042], as published). 

Regarding claim 5, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. Krauss further shows that “extracting comprises extracting a value of a shape feature as one of the one or more features,” as any value extracted from the depth information is interpreted broadly as “a value of a shape feature,” lacking any further details of the claimed “shape feature.”

Regarding claim 7, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. The combined invention of the prior art further provides that “extracting comprises extracting for each of a plurality of different body parts, and wherein estimating comprises estimating from the values for the one or more features for the plurality of different body parts,” as the depth information corresponds to “a plurality of different body parts.”

Regarding claim 10, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. The combined invention of the prior art further provides that the machine-learned regressor is a convolutional network (Barrett: neural network, [0042]).
However, it is unclear whether or not the convolutional network is fully convolutional.
Nonetheless, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krauss, Singh, and Barrett to have convolutional network be fully convolutional, in order to speed training, as is understood in the art.  

Regarding claim 11, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. The combined invention of the prior art further provides that the machine-learned regressor is linear (Barrett: linear regression methods, [0062]).

Regarding claim 12, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. Krauss further shows that dosing comprises applying radiation to the patient where an amount of radiation is based on the weight (dose-reducing tube current profile, [0056]; [0083])

Regarding claim 19, Krauss shows a method for patient weight estimation in a medical imaging system, the method comprising: 
capturing, with a sensor (optical sensor, [0064]; three-dimensional camera 18, [0099] and fig. 1), an outer surface of a patient (body surface of the patient, [0065] - [0066]; depth information with respect to the three-dimensional surface structure of the patient, [0104]); 
using a model to fit to the surface data of the patient (“extracts the three-dimensional surface of the patient from image B in that it transfers the depth information into a three-dimensional surface model M,” [0106] and fig. 2);
extracting a shape feature value from the model (height, distance, [0106]); and 
estimating a body weight of the patient (weight of the patient 3 is determined assuming a density for the patient's body, [0106]).

Krauss fails to show that using the model to fit to the surface data comprises deforming a generic patient model. Krauss further fails to show that the estimation of the weight is through regression from the shape feature value.
Singh discloses a technical approach to robustly estimate a detailed patient body surface mesh (abstract). Singh teaches using a model to fit to surface data by deforming a generic patient model (“DARWIN estimates the patient mesh from a single snapshot from a range imaging device … learned patient centric deformable mesh model to fit to the 3D measurements of the patient surface…,” pg. 498, Section 2; SCAPE model, pg. 500, section 2.2). 
Barrett discloses image analysis for predicting body weight. Barrett teaches estimation of weight by regression from a shape feature value (“determines a body weight prediction of the human using a regression model based on feature point measurements calculated from the image,” [0034]; neural network, [0042]; “body weight prediction model using a three-layers feed-forward artificial neural network … machine learning …,” [0052]; linear regression methods, [0062]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Krauss to have using the model to fit to the surface data comprise deforming a generic patient model, as taught by Singh, in order to robustly estimate the body model under clothing cover, as suggested by Singh (abstract; conclusion). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krauss and Singh to have the estimation of the weight be by regression from a shape feature value, as taught by Barrett, in order to provide an alternative or additional weight estimate, to thereby improve the accuracy of the estimate or to provide validation thereof. 

Regarding claim 20, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above. Krauss further shows dosing (dose-reducing tube current profile, [0056]; [0083]) the patient based, where an amount of the does is based on the weight (refer to [0107] - [0113] for an explanation of how the patient weight is used to select a reference dataset to determine X-ray attenuation distributions as the basis for executing an automatic dose control system for determining a dose-reducing tube current profile). The combined invention of the prior art further provides estimating with a machine-learned regressor Barrett teaches estimation of weight by regression from a shape feature value (Barrett: machine learning, [0052]).

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss, Singh, and Barrett, as applied to claims 5 and 7, and further in view of Sun (CN 103983334, English translation relied upon made of record).
Regarding claims 6 and 8, the combined invention of Krauss, Singh, and Barrett discloses the claimed invention substantially as noted above.
Krauss fails to show that a volume of the patient model is extracted or that the weights are estimated for different body parts and summed.  
However, in the same field of estimating body weight from images, Sun teaches determining density and volume for determining subject weight, as in [0007]-[0011] and [0019]-[0022], in which feature points from the image are used to identify patient metrics.  See also [0033]-[0034], in which a plurality of sub-volumes are summed to determine the overall weight of the object.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krauss, Singh, and Barrett to include ascertaining volume and density from images in the process of estimating patient weight and differentiating weights according to sub-volumes which are summed to determine the total weight, in order to “obtain subject classification information and/or object parameter information of the object corresponding to the object feature points,” as taught by Sun in [0021].  Additionally, differentiating the calculation for smaller sub-volumes would be known to those skilled to provide a more precise estimate.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.

CLAIM REJECTIONS 101
Applicant argues on page 6 that deforming a generic patient model to fit to the surface data of the patient “is an incredibly complex step that involves thousands if not more calculations” and cannot be performed in a human mind.
Examiner respectfully disagrees. As written in claims 1 and 19, the step reads broadly on thinking about a generic patient model and considering how it could be altered to fit the surface data.
Applicant argues on page 6 that “weight estimation can be incredibly important and thus requires accurate estimates.”
In response, it is noted that the nature of the dose is not claimed in claims 1 and 19. As written in claims 1 and 19, the step reads broadly on thinking about a dose of an unspecified substance. For at least this reason, the argument is not persuasive.
Applicant argues on page 7 that the claims are integrated into a practical application. 
Examiner concurs that claim 12 contains additional elements that render the claim statutory, but respectfully disagrees with respect to claims 1 - 11 and 19 - 20. Refer to the new grounds of rejection under 101 detailed above. Applicant’s arguments do not identify a specific additional element in any of claims 1 - 11 and 19 - 20 that integrates the claims into a practical application.
Applicant argues on page 8 that a deformation of a generic human model is  transformative step. 
Examiner respectfully disagrees. As discussed above, as written, the limitation reads on a mental step.
Claims 1 - 11 and 19 - 20 remain rejected under 101, with the grounds of rejection modified as detailed above. 

CLAIM REJECTIONS UNDER 35 U.S.C. §§ 102 AND 103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Huang nor the previously relied upon Singh reference are used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that claim 12 is found to include additional elements that integrate render the claim statutory.